Citation Nr: 0003602	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depression with 
psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for major depression with psychosis.

The Board notes that during the pendency of this appeal, a 
May 1999 RO rating decision granted the veteran entitlement 
to service connection for post-traumatic stress disorder, 
with a 50 percent rating assigned to that disability.  The 
veteran has not appealed that decision, and therefore there 
is no issue as to the rating assigned for PTSD in appellate 
status before the Board at this time.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed major depression with psychosis 
and service.


CONCLUSION OF LAW

The claim of service connection for major depression with 
psychosis is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has major 
depression with psychosis which originated during service.  
At the outset, the Board notes that a May 1999 RO rating 
decision granted the veteran entitlement to service 
connection for PTSD based on various PTSD symptomatology.  
While the Board recognizes that there may be overlapping 
symptomatology associated with the veteran's service-
connected PTSD and his alleged major depression, the only 
matter in appellate status and before the Board at this time 
is the issue of entitlement to service connection for major 
depression with psychosis, separate and distinct from the 
psychiatric disorder diagnosed as PTSD.  As such, this 
decision only determines whether the veteran is entitled to 
service connection for major depression with psychosis, and 
it is not meant to distinguish between symptoms associated 
with the veteran's PTSD, and symptoms associated with the 
veteran's alleged major depression with psychosis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Service connection cannot be granted 
for a personality disorder. 38 C.F.R. § 3.303(c)  Service 
connection may also be granted for a chronic disease, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his major 
depression with psychosis had its onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The service medical records showed that the veteran was 
diagnosed with schizoid personality disorder in January 1977.  
This diagnosis was re-affirmed in October 1977, January 1978, 
and May 1978.  Specifically, in January 1977 and January 
1978, the veteran was afforded psychiatric evaluations during 
which the evaluator indicated that there was no evidence of a 
major mood disturbance or disabling psychoneurosis.  
Moreover, during the veteran's May 1978 inservice psychiatric 
evaluation, the evaluator indicated that the veteran's 
problem was not one of mental illness, but rather was a long 
standing personality disorder of the schizoid type.

In August 1978, the veteran was afforded an inservice 
psychiatric evaluation with a battery of psychological 
testing.  The psychiatrist concluded that the veteran did not 
suffer from mental illness, including schizophrenia, manic 
depressive illness, organic brain syndrome, or disabling 
psychoneurosis.  In March 1989, the veteran was diagnosed 
with anxiety reaction subsequent to his involvement in a 
motor vehicle accident.

In sum, there were no complaints, findings or diagnosis of 
depression during service, and the veteran was discharged in 
June 1989.

The veteran's post-service medical records consist of private 
hospital reports and VA treatment records dated from 1994 
showing, inter alia, treatment for depression.  Specifically, 
on October 6, 1995 the veteran was admitted to Brynn Marr 
Hospital in Jacksonville, North Carolina with suicidal 
ideation.  Psychological testing was completed with 
diagnostic impressions of major depression, recurrent, 
moderate, and generalized anxiety disorder.  Mental status 
examination indicated that the veteran was easily tearful and 
frequently agitated.  The veteran exhibited bizarre behavior 
such as sitting on the floor facing the wall in the hallway.  
The veteran was disheveled with poor eye contact.  His affect 
was restricted.  No abnormal movements, delusions, or 
hallucinations were noted.  The veteran's GAF score was 20 
upon admission, and 50 at discharge on October 23, 1995.  The 
next day, the veteran was admitted to the Adult Partial 
Hospitalization Program at Brynn Marr for group, individual, 
family, and recreational therapy.  The veteran's diagnosis 
upon discharge was major depression, recurrent with psychotic 
features.  The veteran's GAF score was 55 on admission and 
upon discharge on November 10, 1995.

The veteran was thereafter admitted to the Craven Regional 
Medical Center in New Bern, North Carolina on November 26, 
1995 with a diagnosis of major depression with psychosis.  
Specifically, the veteran was severely depressed with 
suicidal ideation, and grossly impaired insight and judgment.  
Mental status examination revealed a disheveled, unkempt 
veteran with gross psychomotor retardation.  The veteran's 
mood was dysphoric, affect was restricted and constricted.  
Speech was slow and impoverished, with a long latency of 
response.  Thought content showed delusional thought of a 
paranoid and referential nature.  There were no 
hallucinations.  He was oriented times three.  Attention, 
concentration, and recent memory were grossly impaired.  
Insight and judgment were poor.  He appeared to be within the 
normal range of intelligence.  He had suicidal ideation, 
including specific thoughts of shooting himself. The veteran 
denied any immediate intent to self injury.  The veteran's 
GAF score was estimated at 40 upon admission, and 80 during 
the past year.

In July 1995, the veteran was afforded an outpatient clinical 
consultation at the Camp Lejeune, North Carolina Naval 
Hospital.  At that time, the veteran complained of "nervous 
problems."  Specifically, the veteran reported that his 
palms sweat frequently, and that he can feel the nerves in 
his hands tingling.  Mental Status examination revealed that 
the veteran was appropriately dressed and appeared self-
conscious.  Affect was appropriate to stated mood of anxiety.  
The veteran denied psychotic processing.  The veteran denied 
suicidal and homicidal ideations for the last four years.  
The veteran was fully alert times three, with memory intact 
for recent and remote events.  Intelligence was clinically 
estimated to be in the low average range.  Insight and 
judgment were fair to good.  The examiner noted that the 
veteran did not present with signs and symptoms indicative of 
a major depressive disorder, psychotic disorder, or bipolar 
disorder, although the examiner opined that the veteran may 
have been converting depressive symptoms into somatic 
complaints.  Diagnoses included generalized anxiety disorder 
with mild panic, and rule out dysthymia.  

In March 1996, clinical psychologist G. J. Fatica, MA, LPA 
and Victor Barnes, MD of Carolina Psychological Health 
Services in Jacksonville, North Carolina, prepared a 
statement regarding the veteran's psychiatric disabilities.  
The veteran was diagnosed with major depression, recurrent 
(melancholic in type), without psychotic features; and PTSD.  
Drs. Fatica and Barnes indicated that the veteran continues 
to seek treatment for medication management, using 
medications to address his severe, deep depression, anxiety, 
and inability to establish regular sleep patterns.  Drs. 
Fatica and Barnes opined that the veteran's severe and long-
standing dysthymic and depressive process is felt to be 
"directly involved in problems that he has had in resolving 
his history of duty in Vietnam."  The veteran reports 
nightmares and flashbacks.  His affect has remained flat and 
he has had difficulty with short-term memory.

Finally, in August 1997, the veteran was afforded a VA 
psychological assessment and evaluation.  At that time, the 
veteran reported moderate levels of depression, as well as 
extremely high levels of state and trait anxiety.  Results of 
testing were consistent with a diagnosis of combat-related 
PTSD based on the veteran's stressful experiences in Vietnam.  
The veteran was diagnosed with a primary Axis I diagnosis of 
PTSD based on the veteran's experiences in Vietnam.  In 
addition, the veteran was also diagnosed with major 
depressive disorder, recurrent, in partial remission, based 
on the veteran's report of depressed mood and marked 
diminished interest in activities.  

In sum, the service medical records showed that the veteran 
suffered from a schizoid personality disorder.  His post-
service medical records clearly show that the veteran's 
current major depression with psychosis had its onset after 
the veteran's discharge from service.  Moreover, the medical 
evidence of record does not show a diagnosis of major 
depression until more than five years after the veteran's 
discharge from service in June 1989.  There is no medical 
evidence showing that there is any relationship whatsoever 
between service and his currently diagnosed major depression 
with psychosis.  Thus, as there is no competent medical 
evidence establishing a nexus between the current diagnosis 
of major depression with psychosis and service, all of the 
criteria of Caluza have not been met.  As such, the claim for 
service connection for major depression with psychosis is not 
well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for major depression with psychosis is denied as 
the claim is not well-grounded.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

